Citation Nr: 1018748	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  02-12 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a right hip 
disability.

2. Entitlement to service connection for allergic rhinitis.

3. Entitlement to service connection for nephrolithiasis 
(claimed as kidney stones).

4. Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5. Entitlement to service connection for right foot 
metatarsalgia.

6. Entitlement to service connection for bilateral hearing 
loss.

7. Entitlement to service connection for tinnitus.

8. Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease (DJD) of the right 
shoulder.

9.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease (DDD) of the 
cervical spine.

10. Entitlement to an initial, compensable disability rating 
for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1978 
and from July 1985 to May 2001.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 decision in 
which the RO denied service connection for a right hip 
disorder, for allergic rhinitis, for nephrolithiasis (claimed 
as kidney stones), for gastroesophageal reflux disease, and 
for right foot metatarsalgia; but granted service connection 
and assigned an initial 10 percent rating for arthritis of 
the right shoulder and cervical spine, effective June 1, 
2001.  The Veteran filed a notice of disagreement (NOD) as to 
all of these issues in June 2002, the RO issued a Statement 
of the Case in August 2002, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 2002 as to all of these 
issues.

This appeal also arises from an August 2002 Decision Review 
Officer Decision which granted service connection and 
assigned a zero percent (noncompensable) rating for irritable 
bowel syndrome, effective June 1, 2001.  The Veteran filed a 
NOD regarding the assigned rating in September 2002, the RO 
issued a SOC in March 2004, and the Veteran filed a 
substantive appeal (via a VA Form 9) in April 2004.

Further, this appeal arises September 2002 rating decision 
that denied service connection for bilateral hearing loss and 
for tinnitus.  The Veteran filed a NOD in October 2002, the 
RO issued a SOC in March 2003, and the Veteran filed a 
substantive appeal (via a VA Form 9) later in March 2003.

The Veteran testified during a hearing before RO personnel in 
March 2003; a transcript of that hearing is of record.

Because the claims involving the Veteran's arthritis of the 
shoulder and cervical spine and his IBS each involves a 
request for a higher rating following the grant of service 
connection, the Board has characterized each claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability).

In December 2004, the Board remanded the claims to the RO, 
via the Appeals Management Center (AMC), in Washington, DC, 
for additional development.  In a June 2006 rating decision, 
the RO granted separate 10 percent ratings for the Veteran's 
right shoulder and cervical spine disorders.  Inasmuch as 
higher ratings for these disabilities are available, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the Board has characterized the appeal as now 
encompassing the matters as set forth on the title page.  See 
Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 
38 (1993).

After completing some of the requested action, the AMC 
continued the denials of the claims, as reflected in a June 
2006 SSOC, and returned these matters to the Board for 
further appellate consideration.  In March 2007, the Board 
again remanded the claims to the RO, via the AMC, for 
additional development.  After completing the requested 
development, the AMC continued to deny the claims (as 
reflected in a December 2009 supplemental SOC (SSOC)) and 
returned the matters on appeal to the Board for further 
consideration.

The Board's decision addressing the claims for service 
connection for a right hip disability, allergic rhinitis, and 
nephrolithiasis (claimed as kidney stones) is set forth 
below.  The claims for service connection for GERD, right 
foot metatarsalgia, bilateral hearing loss, tinnitus, and 
higher ratings for a right shoulder disability, cervical 
spine disability, and IBS, are addressed in the remand 
following the order; those matters are being remanded to the 
RO, via the AMC, in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  While the Veteran has complained of right hip pain, there 
is no competent medical evidence that the Veteran currently 
has a right hip disability.

3.  While the service treatment records contain complaints of 
allergic rhinitis, there is no competent medical evidence 
that the Veteran currently has allergic rhinitis.

4.  While the service treatment records show that the Veteran 
passed a kidney stone in March 1999, there is no competent 
medical evidence that the Veteran currently suffers from 
residuals of a kidney stone or has nephrolithiasis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for service connection for allergic rhinitis 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

3.  The criteria for service connection for nephrolithiasis 
(claimed as kidney stones) are not met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In May 2004 and January 2005 post-rating letters, the RO and 
AMC provided notice to the Veteran explaining what 
information and evidence was needed to substantiate the 
claims for service connection, what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.   A separate August 2006 
letter provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

After issuance of the May 2004, January 2005, and August 2006 
letters, and opportunity for the Veteran to respond, the 
December 2009 supplemental SOC (SSOC) reflects readjudication 
of the claims.  Hence, the Veteran is not shown to be 
prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the report of an 
April 2001 VA examination.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
March 2003 hearing, along with various written statements 
provided by the Veteran, and by his representative, on his 
behalf.

The Board also finds that no additional RO action to further 
develop the record on the claims for service connection for a 
right hip disability, allergic rhinitis, and nephrolithiasis 
(claimed as kidney stones) is warranted.  The Board observes 
that the microfiche copy of the Veteran's service treatment 
records from his last period of duty is illegible.  However, 
the Records Management Center in St. Louis, Missouri, 
informed the VA in September 2007 that the service treatment 
records furnished were the best copy available.  As will be 
discussed below, these service connection claims are being 
denied because there is no medical evidence of a current 
right hip disability, allergic rhinitis, or kidney stones.  
Any information contained in the service treatment records 
would relate to events or diagnoses during the Veteran's 
active duty service.  Any service records could not, by 
nature of the time they were created, contain evidence of a 
post-service current disability.  Consequently, any remand to 
attempt to obtain a better copy of the service treatment 
records would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
Veteran, and is, thus, unnecessary, with respect to these 
three claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration any of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claims for service 
connection for a right hip disability, allergic rhinitis, and 
nephrolithiasis (claimed as kidney stones) must be denied.

In September 1977, a service examiner noted the Veteran's 
complaints of nasal congestion and provided a diagnosis of 
rhinitis.  The May 1978 separation examination report from 
the Veteran's first period of active duty contains notations 
that the Veteran had a normal nose and sinuses, normal lower 
extremities, and a normal genitourinary system.  The 
Veteran's October 1983 enlistment physical report contains 
similar findings.  The report of a November 1984 periodic 
service examination shows that the Veteran still had a normal 
nose and sinuses, normal lower extremities, and a normal 
genitourinary system.

In January 1986, the Veteran received civilian medical 
treatment for sinusitis.  A service treatment record from 
December 1989 contains the Veteran's complaints of sinus 
congestion.  A civilian doctor noted in April 1994 that the 
Veteran had normal sinuses with a moderate septal deviation 
to the left.

A January 1999 private treatment record contains the 
Veteran's complaints of right hip pain.

In March 1999, a civilian doctor noted that the Veteran had 
passed a kidney stone.

The report of an October 1999 periodic service examination 
shows that the Veteran had a normal nose and sinuses, normal 
lower extremities, and a normal genitourinary system.

A March 2000 service treatment record contains the Veteran's 
continued complaints of chronic right hip pain.  A 
contemporaneous radiology report shows no evidence of 
fracture, dislocation, or joint space narrowing of the right 
hip. The report also indicates that the regional soft tissues 
related to the hip were grossly unremarkable with no soft 
tissue calcifications.  The Veteran reported hip pain in 
April 2000, and a service examiner remarked that he had an 
essentially normal right hip.

A May 2000 magnetic resonance imaging (MRI) report shows that 
the Veteran's right hip was within normal limits with no 
stress fracture or avascular necrosis.  In June 2000, a 
private doctor noted that the Veteran had right hip pain or 
questionable etiology.

In April 2001, a general VA examiner noted that the Veteran 
had a history of nephrolithiasis times once, without 
recurrence.  Another VA examiner, after performing a nose, 
sinus, larynx, and pharynx examination, observed that the 
Veteran used Flonase nasal spray and experienced year-round 
symptoms.  The examiner found that the canals were clear, the 
tympanic membranes were intact and mobile, and there was no 
sinus tenderness.  Examination of the nasal cavity revealed a 
nasal septal deviation to the right, minimal turbinate 
hypertrophy, and very dry nasal mucosa.  The examiner gave a 
diagnosis of allergic rhinitis by history.  A third VA 
examiner recorded the Veteran's report of episodic right hip 
pain.  The Veteran related that his hip pain could be related 
to injuries sustained from a motorcycle accident in 1989.  
The examiner performed range of motion tests for the hip and 
reported that while the Veteran experienced some pain, there 
was no tenderness.  An X-ray of the right hip appeared 
normal.  The examiner stated that the Veteran had a normal 
right hip.

In this case, the Board finds that the claims for service 
connection claim must fail, as there is no competent and 
persuasive medical evidence of a current right hip 
disability, allergic rhinitis, or nephrolithiasis for which 
service connection can be granted.

Although the Veteran has complained of right hip pain, pain 
alone, without medical diagnosis or evidence of underlying 
pathology, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), vacated in part and remanded on other 
grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  
Here, there is no medical evidence that Veteran has a current 
right hip disability underlying his complaints of chronic 
right hip pain.  In fact, X-rays of the right hip revealed no 
abnormality.

Moreover, although the Veteran was treated for rhinitis and 
sinusitis while he was on active duty, a VA examiner stated 
in April 2001 that the Veteran only had allergic rhinitis by 
history.  The examiner did not diagnose a current allergic 
rhinitis disorder.

Additionally, another VA examiner observed in April 2001 that 
while the Veteran passed a kidney stone once while on active 
duty, he had no recurrences of nephrolithiasis.

Thus, in this case, the competent medical evidence of record 
simply does not establish that the Veteran currently has a 
right hip disability, allergic rhinitis, or nephrolithiasis, 
and neither the Veteran nor his representative has presented, 
identified, or even alluded to the existence of any such 
evidence.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  In the 
instant case, the claims for service connection for a right 
hip disability, allergic rhinitis, and nephrolithiasis 
(claimed as kidney stones) must be denied, because the first 
essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the assertions of the 
appellant as well as those advanced by his representative; 
however, none of this evidence provides a basis for allowance 
of the claims.  As indicated above, the claims turn on the 
medical matter of current disability (a medical diagnosis), a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant and his representative are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for a right hip disability, 
allergic rhinitis, and nephrolithiasis (claimed as kidney 
stones) must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right hip disability is denied.

Service connection for allergic rhinitis is denied.

Service connection for nephrolithiasis (claimed as kidney 
stones) is denied.


REMAND

Unfortunately the Board finds that further RO action on the 
remaining claims on appeal-service connection for a right 
foot disability, GERD, hearing loss, and tinnitus, and higher 
initial ratings for IBS, DJD of the right shoulder, and DDD 
of the cervical spine-is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
matters.

Concerning the Veteran's claims for hearing loss and 
tinnitus, the Board observes that VA will provide a medical 
examination or obtain a medical opinion if the record, 
including lay or medical evidence, contains competent 
evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 
20 Vet. App. at 83.

Here, audiometric testing completed at the Veteran's 
April 1974 entry to active service revealed pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
4000
RIGHT
15
20
10
5
LEFT
10
10
10
5

An undated audiogram from the Veteran's first period of 
service revealed pure tone thresholds, in decibels, as 
follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
25
15
5
15
LEFT
15
25
20
20
20

On May 1978 audiometric testing, the pure tone thresholds, in 
decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
15
25
20
20
20

On October 1983 audiometric testing, the pure tone 
thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
10
5
0
0
LEFT
5
10
5
5
5

On November 1984 audiometric testing, the pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
10
0
10
LEFT
10
10
10
20
20

An April 1994 note from a service ENT clinic contains the 
Veteran's report of tinnitus.

On October 1999 audiometric testing, the pure tone 
thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
20
15
0
15
LEFT
15
25
15
15
25

The Board notes that, as regards the claims for service 
connection for hearing loss and tinnitus, the service 
treatment records do contain a report of tinnitus.  
Additionally, the various audiological reports of record 
reveal a slow decline in hearing acuity.  Given the Veteran's 
allegations of in-service noise exposure, his demonstrated 
decline in pure tone thresholds, his assertions as to nexus, 
and the absence of any competent opinion on this point, VA 
examination and medical opinion would be helpful in resolving 
the claims for service connection for hearing loss and 
tinnitus.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159;  
McLendon, 20 Vet. App. at 83.

Turning to the claims for service connection for a right foot 
disability and GERD, the Board observes that the Veteran 
received treatment for both claimed disabilities while on 
active duty.  A private treatment record from October 1998 
contains a diagnosis of GERD.  A January 2001 service 
treatment record shows a diagnosis of GERD.  Additional 
medical reports from August 2001 contain diagnoses of GERD 
and right foot metatarsalgia.

Additionally, the Veteran underwent VA examination in 
April 2001.  The VA examination reports contain diagnoses of 
GERD and right foot metatarsalgia; however, neither examiner 
offered any opinion regarding the etiology of either 
disorder.  Given the in-service diagnoses of GERD and right 
foot metatarsalgia, the current diagnoses found in the VA 
examination reports, the Veteran's assertions as to nexus, 
and the absence of any competent opinion on this point, VA  
examination and medical opinion would also be helpful in 
resolving these claims.  Id.

Finally, concerning the Veteran's claims for higher initial 
ratings for IBS, DJD of the right shoulder, and DDD of the 
cervical spine, the Board notes that the most recent VA 
examination reports of record in connection with these 
disabilities date from April 2006-four years ago.  
Additionally, the Board notes that while the Veteran has 
reported some numbness in his fingers during his April 2006 
VA examination, no specific neurological findings are of 
record pertaining to his service-connected DDD of the 
cervical spine.  The Board finds that more contemporaneous 
examinations, with findings responsive to the applicable 
rating criteria, are needed to properly evaluate the service-
connected IBS, DJD of the right shoulder, and DDD of the 
cervical spine.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) (VA has a duty to provide the 
Veteran with a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
contemporaneous).

Under these circumstances, the RO should arrange for the 
Veteran to undergo VA examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
notified that failure to report any scheduled examination(s), 
without good cause, shall result in denial of the claim for 
increase, and may result in denial of the claim for service 
connection (as the original claim will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
to any scheduled examination(s), the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination(s) sent to the Veteran by 
the pertinent VA medical facility.

Additionally, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The notice letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claims should include consideration 
of whether "staged" rating of the Veteran's disability 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson (cited 
to above) is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
remaining claims on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA neurological, orthopedic, 
audiological, and gastrointestinal 
examinations, by appropriate physicians, 
at a VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to each physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies (to include X-rays, audiometry and 
speech discrimination testing) should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  The physicians should set forth 
all examination findings, along with 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  The neurological examination 
should be conducted first, and that 
examination report made available to the 
VA orthopedic examiner in conjunction with 
his or her examination.

Neurological examination:  The physician 
should identify the existence, and 
frequency or extent, as appropriate, of 
all neurological symptoms associated with 
the Veteran's cervical spine.  The 
examiner should clearly identify whether 
any such problems constitute separately 
ratable neurological manifestation(s) of 
the service-connected cervical spine 
disability.

Orthopedic examination:  The physician 
should conduct range of motion testing of 
the cervical spine and right shoulder 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  

The physician should render specific 
findings as to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
cervical spine and/or right shoulder due 
to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

Considering all orthopedic and 
neurological findings, the physician 
should also render findings particularly 
responsive to the criteria for rating 
intervertebral disc syndrome (IVDS)-
specifically, comment as to the existence 
and frequency of any of the Veteran's 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
If the Veteran has incapacitating episodes 
associated with his cervical spine 
disability, the examiner should specify 
whether, over the past 12 months, such 
episodes have had a total duration of (a) 
at least one week, but less than 2 weeks; 
(b) at least two weeks but less than 4 
weeks; (c) at least 4 weeks but less than 
6 weeks; or (d) at least 6 weeks.

Additionally, the examiner should clearly 
identify whether the Veteran has a current 
right foot disability.  Then, with respect 
to any such diagnosed right foot 
disability, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the 
disability had its onset in or is 
medically related to service.

Audiological examination:  Based on the 
results of audiometric testing, the 
physician should specifically indicate, 
with respect to each ear, whether the 
Veteran currently has hearing loss to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000 or 4000 hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC test of less than 
94 percent).  

Then, if any hearing loss or tinnitus 
disability is diagnosed, also with respect 
to each ear, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in service, 
to include in-service noise exposure.

Gastrointestinal examination:  The 
examiner should render findings as to the 
nature, frequency and severity of the 
Veteran's IBS symptoms, to specifically 
include whether symptoms are mild 
(disturbances of bowel function with 
occasional episodes of abdominal 
distress); moderate (frequent episodes of 
bowel disturbance with abdominal 
distress); or severe (diarrhea, or 
alternating diarrhea and constipation, 
with more or less constant abdominal 
distress).

Additionally, the examiner should clearly 
identify whether the Veteran has current 
GERD.  Then, with respect to each such 
diagnosed disability, the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the disability had its onset in or is 
medically related to service.

4.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal.  If the Veteran 
fails, without good cause, to report to 
any scheduled examination(s) in 
adjudicating the claims for increase, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim in light of pertinent evidence and 
legal authority (to include, in connection 
with the claim for increase, whether 
"staged" rating of the Veteran's 
disability, pursuant to Hart (cited to 
above) is appropriate.)

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


